Case 2:17-cv-12246-DPH-RSW ECF No. 22 filed 03/25/19       PageID.270     Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

FREDDIE GARLAND,

                    Plaintiff,              CASE NO. 17-12246
                                            HON. DENISE PAGE HOOD
v.

WELLS FARGO HOME MORTGAGE,
U.S. BANK, NATIONAL ASSOCIATION,
ORLANS PC,

                    Defendants.
                                            /

                                    JUDGMENT

      In accordance with the Order entered on March 25, 2019 and the Court

having entered an order Granting Defendant U.S. Bank, National Association’s

Motion to Set Aside Clerk’s Entry of Default (Doc # 17),

      Judgment is entered in favor of Defendants and against Plaintiff.

                                                   DAVID J. WEAVER
                                                   CLERK OF THE COURT

                                                   BY: s/LaShawn Saulsberry
Approved:                                                  Deputy Clerk

s/Denise Page Hood
Chief Judge, U. S. District Court


DATED: March 25, 2019

Detroit, Michigan
